1
                                                                         2
                                                                         3
                                                                         4
                                                                         5                                   UNITED STATES DISTRICT COURT
                                                                         6                                NORTHERN DISTRICT OF CALIFORNIA
                                                                         7
                                                                         8    ELLA DEATRICK, individually and on                   No. C-12-1055 EMC
                                                                              behalf of all others similarly situated,
                                                                         9
                                                                                             Plaintiff,                            ORDER GRANTING DEFENDANT'S
                                                                         10                                                        MOTION TO STAY
                                                                                     v.
United States District Court




                                                                         11                                                        (Docket No. 13)
                                                                              SCIENCE APPLICATIONS
                               For the Northern District of California




                                                                         12   INTERNATIONAL CORPORATION,
                                                                         13               Defendant.
                                                                              ___________________________________/
                                                                         14
                                                                         15
                                                                         16          Defendant filed a motion to stay this action pending a decision by the Judicial Panel on
                                                                         17   Multidistrict Litigation ("JPML") on Defendant's motion to transfer this and other related putative
                                                                         18   class actions for consolidated and coordinated proceedings pursuant to 28 U.S.C. § 1407. Docket
                                                                         19   No. 13. Although Plaintiff opposes the motion to stay, she does not oppose Defendant's motion to
                                                                         20   the JPML, nor does she oppose transferring the action to the District of Columbia. Pursuant to Civil
                                                                         21   Local Rule 7–1(b), the Court determines that the matters are appropriate for resolution without oral
                                                                         22   argument, and VACATES the hearing. Having considered the parties' submissions, and for good
                                                                         23   cause shown, the Court hereby ORDERS:
                                                                         24   (1)    Defendant's motion to stay these proceedings is GRANTED. The Court finds that a stay will
                                                                         25          "further judicial economy and [] eliminate the potential for conflicting pretrial rulings."
                                                                         26          Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 809 (N.D. Cal. 1998). Plaintiff has
                                                                         27          made no showing of prejudice that would result from a stay.
                                                                         28
                                                                         1    (2)   All proceedings in this matter are stayed pending a decision by the JPML whether to
                                                                         2          consolidate and transfer these proceedings.
                                                                         3    (3)   If the JPML determines this action should not be transferred, the parties shall file a joint
                                                                         4          letter so informing the Court within 14 days from the panel's determination.
                                                                         5    (4)   The stay will expire as soon as this action is transferred pursuant to the panel's determination,
                                                                         6          or on the day on which the parties file their joint letter to the Court.
                                                                         7    (5)   The Case Management Conference set for 7/13/2012 shall remain on the calendar. If the
                                                                         8          panel has not yet made its determination 7 days before the CMC, the parties shall file a joint
                                                                         9          letter so informing the Court in lieu of a joint CMC statement.
                                                                         10
United States District Court




                                                                         11         This Order disposes of Docket No. 13.
                               For the Northern District of California




                                                                         12
                                                                         13         IT IS SO ORDERED.
                                                                         14
                                                                         15   Dated: May 2, 2012
                                                                         16                                                          _________________________
                                                                                                                                     EDWARD M. CHEN
                                                                         17                                                          United States District Judge
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28



                                                                                                                                 2